Case 3:19-cv-01671-BR   Document 19-2   Filed 10/18/19   Page 1 of 3
               Case 3:19-cv-01671-BR            Document 19-2         Filed 10/18/19      Page 2 of 3


Junming Lim

From:                              Wisdom Taipei / Eddie Lin <ops@wisdomsh.com.tw>
Sent:                              08 July 2019 17:29
To:                                Thomas.Rolin.p@brsbrokers.com; bulkopsMiddleEast@brsbrokers.com
Cc:                                ops@wisdomsh.com.tw
Subject:                           MV Amis Integrity / 24 Vision - Notice (URGENT)
Attachments:                       Amis Integrity - HS18.pdf


Thomas ,



Good day



Foll and attachment from owners , pls pass on this same to Chrtrs / 24 Vision accordingly , thank you !



//




To: 24 Vision Chartering Solutions DMCC, Charterers of the MV "AMIS INTEGRITY"

IMMEDIATE ATTENTION




MV "AMIS INTEGRITY" - CHARTERPARTY DATED 25 JUNE 2018

Owners refer to their Debit Note for the 18th hire under the Charterparty, in the sum of US$208,650.00 which
includes a sum of US$207,900.00 (being charter hire less 3.75% address commission), a further copy of which is
enclosed.

Under the Charterparty, hire is payable in advance. However, Owners did not receive any payment from Charterers
in Owners' account on the due date and the above sum remains unpaid.

In accordance with clause 11(b) of the Charterparty, Owners hereby give notice that, unless the overdue hire is paid
by Charterers within 3 (three) clear banking days hereof, Owners will withdraw the Vessel from Charterers'
service.

Owners expressly reserve all of their rights and remedies, including but not limited to the right to treat Charterers as
having renounced the Charterparty and/or being in repudiatory breach of the Charterparty, and/or to claim
damages from Charterers in respect of any loss, damage, cost and/or expense which may be incurred by Owners.




                                                           1
               Case 3:19-cv-01671-BR   Document 19-2   Filed 10/18/19   Page 3 of 3



//




Best Regards




                                              2
